Gilchrist, J.
This is an action of general indebitatus assumpsit, for “ ironing a gig wagon and the evidence shows that John Wesley Mudgett bought ahorse of the plaintiff, and promised to pay him for it by ironing the gig wagon; that the plaintiff delivered at the shop occupied by John Wesley and the defendant the wagon that the former had agreed to iron, and that the defendant promised to iron it in payment of John Wesley’s debt or undertaking.
It is impossible to maintain this action upon such evidence. There was, as between these two parties, no consideration whatever for the promise that the defendant seems to have made. The plaintiff was not induced to part with the property which he sold to John Wesley, by any undertaking of the defendant to pay for it, by ironing the wagon or otherwise; and there is no proof whatever of any consideration, moving from John Wesley, which could have sustained the defendant’s promise, so as to have made it the source of an action in favor of this plaintiff. The promise of the defendant was merely voluntary, and no action lies to enforce it.
The form of the declaration, moreover, does not correspond with the case. It seems to be for the plaintiff’s work in ironing a wagon, instead of an action for damages for the defendant’s non-performance of an undertaking to do such a work.
The verdict must be set aside, and a

New trial granted.